Citation Nr: 1004218	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-37 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for left Achilles 
tendon condition.

2.  Entitlement to service connection for left knee 
condition. 

3.  Entitlement to service connection for right knee 
condition. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to 
March 1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which, in pertinent part denied 
entitlement to service connection for left Achilles tendon 
condition, left knee condition, and right knee condition.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R.  
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody.  38 
C.F.R. § 3.159(c)(4).  The duty includes efforts to obtain 
records of specific in-service treatment reported by the 
Veteran.  See Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 
2009).  

In the  November 2007, substantive appeal, VA Form 9, the 
Veteran stated that he had received treatment for a left 
Achilles tendon disability at the 121st Army Hospital in 
Seoul, South Korea from December 1986 to January 1987.  He 
also stated that he received treatment at Walter Reed Medical 
Center for a bilateral knee condition in the spring of 1986.  
Records of this treatment are not in the claims folder.  VA 
has a duty to seek them.  38 U.S.C.A. § 5103A(c) (West 2002).

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

A veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon, at 83.  

Service treatment records show that the Veteran was treated 
for bilateral knee pain and was diagnosed with possible 
patellofemoral syndrome in service in December 1987.  In 
addition, the Veteran reported during treatment at the VA 
Medical Center (VAMC) that he sustained an Achilles tendon 
injury while on active duty in 1985 and, as noted above, he 
reported additional treatment for this injury from December 
1986 to January 1987.  VA medical center (VAMC) treatment 
records show current left Achilles tendon and bilateral knee 
disabilities.  The Board also notes that the Veteran reported 
having surgery on his left Achilles tendon in 1975 and stated 
that his injury was aggravated during service.  A VA 
treatment noted dated in February 2007, shows that the 
Veteran reported osteoarthritis that had been causing pain 
for 20 to 25 years, ever since an Achilles tendon injury in 
service and seemed to indicate a continuity of knee pain 
since service.  A VA examination is necessary to determine 
whether any current disability began in or was aggravated by 
active duty service. 

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should take the 
necessary steps to obtain records 
pertaining to the Veteran's left Achilles 
tendon and bilateral knee condition, 
including records of at the 121st Army 
Hospital in Seoul, South Korea from 
December 1986 to January 1987; and at 
Walter Reed Medical Center for a bilateral 
knee condition in the spring of 1986.  If 
additional information is needed to 
complete this request, the Veteran should 
be so advised of the specific information 
needed as well as any necessary medical 
releases.  All attempts to procure such 
records should be documented.

2.  The Veteran should then be provided 
with a VA examination by a qualified VA 
doctor.  The examiner should review the 
claims folder and note such review in the 
examination report or in an addendum.

The examiner should provide the following 
opinions: 

a.)  Whether there is at least a 50 
percent probability or greater (at least 
as likely as not) that any current left 
Achilles tendon condition had its onset in 
active service.

b.)  Whether any current left Achilles 
tendon condition clearly and unmistakably 
existed prior to service and clearly and 
unmistakably underwent no increase in 
underlying severity during service.  

c.)   Whether there is at least a 50 
percent probability or greater (at least 
as likely as not) that any currently 
diagnosed left knee condition had its 
onset in active service; is otherwise the 
result of disease or injury in service; or 
underwent an increase in underlying 
disability in service.  

d.)  Whether there is at least a 50 
percent probability or greater (at least 
as likely as not) that any currently 
diagnosed right knee condition had its 
onset in active service; is otherwise the 
result of disease or injury in service; or 
underwent an increase in underlying 
disability in service.  

The rationale for all opinions expressed 
should also be provided.  The rationale 
should take into account the Veteran's 
reports of injuries and history.

3.  If the benefits sought on appeal 
remain denied, issue a supplemental 
statement of the case before the claims 
file is returned to the Board, if 
otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

